Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vicki A. Lindsey appeals from the district court’s orders granting summary judgment for the defendants in her action alleging premises liability and negligent *251application of a banned substance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lindsey v. Highwoods Realty Ltd. P’ship, No. 3:11-cv-00447-HEH-DJN, 2012 WL 368328 (E.D. Va. Feb. 3, 2012) & (Apr. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.